DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2019, 07/14/2020, 10/29/2020, 11/18/2020, 02/18/2021 and 02/19/2021 have been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2, line 1 recites “the temporary mode” should be corrected to “the temporary parking mode”.  Appropriate correction is required.
Claim 14 is objected to for not ending the entire claim sentence with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 18 and 20 are directed toward a method, apparatus and non-transitory computer-readable medium. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture. There is no transformation or reduction of a Notably, it covers a method of organizing human activity and the moving of the vehicle is not automatic.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 18 and 20 are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea of detecting a trigger feature and moving 
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement methods of organizing human activity is a well-understood, routine and conventional activity.
Thus, since claims 1, 18 and 20 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter and rejected under 35 USC 101.
Claims 2-17 and 19 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea. Therefore, claims 2-17 and 19 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan et al. (US 2015/0039213 A1) (Stefan hereinafter).
Regarding claim 1, Stefan discloses a method (Abstract) comprising:
enabling a temporary parking mode of a first vehicle parked at a first temporary parking location, in which a first detection sensor of the first vehicle is in an enabled mode; detecting a trigger feature based on the first detection sensor, the trigger feature indicating occurrence of an event associated with a second vehicle or a human appears within a preset range of the first vehicle; and moving the first vehicle to a second parking location in the parking area in response to the detected trigger feature ([0007] – [0010], a method for operating a motor vehicle, the motor vehicle having a parking assistance module for autonomously carrying out a maneuver for parking a motor vehicle at a location or removing said motor vehicle from said location has the following steps: determining whether the motor vehicle is blocking an entranceway, monitoring whether passage through the entranceway is required by another motor vehicle, and automatically removing the motor vehicle from the blocking location in the case of detected required passage through the entranceway; [0026]).
Regarding claim 2, Stefan discloses the method according to claim 1, as stated above, wherein the enabling the temporary parking mode comprises changing an active mode of an engine of the first vehicle to a sleep mode (Fig. 2, system in standby (S10)).
Regarding claim 3, Stefan discloses the method according to claim 1, as stated above, further comprising enabling an autonomous driving mode of the first vehicle when the trigger feature is detected ([0036], the vehicle “A” activates its parking assistance module to initiate a maneuver for removal from the location).
Regarding claim 4, Stefan discloses the method according to claim 1, as stated above, further comprising:
detecting, when the first vehicle arrives at a parking lot, whether there is a vacant vehicle parking space in the parking lot; obtaining vacant places in the parking lot, when no vacant vehicle parking space is detected in the parking lot; and selecting, according to a size of the first vehicle, the first temporary parking location from the vacant places (Abstract).
Regarding claim 5, Stefan discloses the method according to claim 1, as stated above, wherein the trigger feature is at least one of:
a startup of the second vehicle within the preset range; movement of the second vehicle that is approaching the first vehicle within the preset range, or a flashing light of the second vehicle within the preset range ([0029], an entry request can also be detected by using sensors which monitor the approaching vehicles and interpret the behavior of these vehicles).
Regarding claims 6 and 7, Stefan discloses the method according to claim 1, as stated above, wherein the moving the first vehicle comprises:
determining whether the first vehicle is on a driving path of the second vehicle; and determining the second parking location based on a size of the second vehicle, a width of the first vehicle, and a width of the driving path; predicting a movement path of the second vehicle according to a flashing light of the second vehicle, the flashing light corresponding to a turn signal of the second vehicle and wherein the moving the first vehicle includes moving the first 
Regarding claim 8, Stefan discloses the method according to claim 1, as stated above, further comprising:
detecting whether there is a vacant vehicle parking space in the parking lot; when the vacant vehicle parking space is detected, planning a path from a current location of the first vehicle to the vacant vehicle parking space, and moving the first vehicle to the vacant vehicle parking space according to the path; and when no vacant vehicle parking space is detected, re-entering the temporary parking mode of the first vehicle ([0037] – [0039]).
Regarding claim 10, Stefan discloses the method according to claim 6, as stated above, further comprising capturing an image of a current environment of the first vehicle; and determining whether the first vehicle blocks the driving path of the second vehicle based on the captured image ([0026]).
Regarding claim 14, Stefan discloses the method according to claim 8, wherein the detecting whether there is the vacant vehicle parking space in the parking lot comprises: determining whether a vehicle has left the parking area based on an image of an exit of the parking lot ([0037]).
Regarding claim 18, the elements contained in claim 18 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as an apparatus rather than a method and is rejected for the same reasons as applied above.
Regarding claim 19, the elements contained in claim 19 are substantially similar to elements presented in claim 5, except that it sets forth the claimed invention as an apparatus rather than a method and is rejected for the same reasons as applied above.
Regarding claim 20, the elements contained in claim 20 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a non-transitory computer-readable medium rather than a method and is rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Kobayashi et al. (US 8,948,990 B2) (Kobayashi hereinafter).
Regarding claim 9, Stefan discloses the method according to claim 1, as stated above, except for “further comprising outputting a notification that the first vehicle is capable of moving 
Kobayashi teaches such claimed subject matter (Kobayashi, abstract). Kobayashi also teaches that “the obstacle detectors 13 detect an obstacle X … a vehicle information output unit 111” (Kobayashi, col. 3, line 59 – col. 4, line 11).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the outputting notification of Kobayashi into the system of Stefan to help in executing a parking operation assist for the obstacle around the vehicle can be executed more adequately.
Regarding claims 12-13, Stefan in view of Kobayashi disclose the method according to claim 8, as stated above, wherein the detecting whether there is the vacant vehicle parking space in the parking lot comprises: capturing an image of a current environment of the first vehicle; and determining whether there is a feature of the vacant vehicle parking space in the current environment based on the captured image; wherein the detecting whether there is the vacant vehicle parking place in the parking lot further comprises: detecting whether there is an obstacle in the vacant vehicle parking space, when the feature of the vacant vehicle parking place is determined to be in the current environment (Kobayashi, col. 5, lines 4-18).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Konrardy et al. (US 10,042,359 B2) (Konrardy hereinafter).
Regarding claim 15, Stefan discloses the method according to claim 8, as stated above, except for “sending an identifier of the vacant vehicle parking space and the current location of the first vehicle to a server, so that the server plans the path from the first vehicle to the vacant vehicle parking space; and receiving the path from the server”.
Konrardy teaches such claimed subject matter (Konrardy, abstract). Konrardy also teaches that “the back-end components 104 include one or more servers 140 … to an autonomous vehicle” (Konrardy, col. 11, lines 25-67).

Regarding claims 16-17, Stefan in view of Konrardy disclose the method according to claim 1, as stated above, wherein the detecting the trigger feature comprises: enabling a second detection sensor, when an object approaching the first vehicle is detected by using the first detection sensor; and detecting movement or a biological feature of the object by using the second detection sensor; when an abnormal condition in the first vehicle is detected, sending a notification message indicating the abnormal condition to a terminal device associated with the first vehicle (Konrardy, col. 5, line 56 – col. 10, line 10).

Allowable Subject Matter
Subject to the resolution of the 35 USC 101 set forth above, claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE HUYNH/            Examiner, Art Unit 3661